Breese, J. We are called upon by the defendant in this case to review our previous decisions upon the mechanics’ lien law, and correct what is alleged to be erroneous rulings in relation to it. This we are always prepared to do, having no overweening pride of opinion to deter us, but anxious to re-examine and reconsider all questions which may be supposed to have been hastily adjudged. The law in question has received, at various times, the closest scrutiny of the court, and whilst we admit it should have a liberal construction, when applied to cases clearly within its provisions, we are forbidden to bring cases within it which the legislature have not included. Should we do so, we would be justly chargeable with judicial legislation. It is far better to leave omitted cases to the future action of the same power that enacted the law. We can see no justice or propriety in extending a law by liberal construction, which is partial in its operation, designed to benefit one class of community over all others, and opposed to common right, so as to create mortgages and secret liens, in cases where the legislature have not said they should exist. We hold now, as we have held in numerous cases, that petitioners for the benefit of this lien, must bring themselves within the terms of the statute. They must show, in their pleading, a time within which the contract was to be performed by the agreement, and the time when the money was to be paid, as limited by the act, and on the hearing, these allegations must be proved. As we have said in the case of Cook et al. v. Heald et al., 21 Ill. 430; Cook et al. v. Vreeland, ib. 431; Cook et al. v. Rofinot et al., ib. 437 ; Senior v. Brebnor, 22 Ill. 252; Mc Clurken et al. v. Logan et al., 23 Ill. 79, unless these allegations are made, the other parties are not apprised of the ground of recovery, and the court is unable to determine whether the labor was performed, materials furnished, or the money was to be paid within the time prescribed by the statute, and whether the proceeding is commenced within the six months after the last payment has become due. It must be borne in mind that other parties have rights and interests involved in property against which a lien is sought to be enforced, and courts must look to them in determining on this law. As this court said in Williams v. Chapman et al., 17 Ill. 425, cited with approbation by defendant’s counsel, while we will give the act a liberal interpretation to preserve the rights of mechanics and material men, we are not called upon to destroy all other rights in order to foster and give efficiency to every claim and assertion of this secret incumbrance; and we further say, we have no right to create a lien where the statute does not. The judgment is reversed, with leave to amend the petition. Judgment reversed.